Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			      ATTACHMENT TO ADVISORY ACTION
	It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).  Thus, at least new claim 13 reciting vinyl acrylate as a primer would raise new issue that would require further search and consideration since it was optional as recited in the examined claim 6.  Thus, the after final amendment will not be entered.
	Although the after final amendment is being denied of entry, the examiner adds the following responses for applicant’s sake.
Applicant asserts that Hong (US 8,557,388) teaches that polyvinyl butyral as “Wash Primer” which is not related to corrosion protection.  But, Hong teaches “corrosion resistant primers” including the polyvinyl butyral in line 21-24.  Thus, whether the polyvinyl butyral is the wash primer or not would be immaterial and the instant polyvinyl butyral would be expected to be the “wash primer” as well when subject to solvent as taught in lines 24-25, col. 14 of Hong.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further, the recited vinyl acrylate is a liquid having a melting point of about -82oC with CAS. No. 2177-19-6 and thus it would be the wash primer when subject to solvent as taught in lines 24-25, col. 14 of Hong.  The examiner sees a quick setting epoxy sealing on a carbon steel substrate coated with a composition comprising mesoporous carbon nanocontainer and solvent base vinyl acrylate in [0058] of the instant specification, but none of the claims is directed to a metal substrate coated with the recited polymer coating composition further coated with the epoxy coating (i.e. final product) which would prevent the recited primers being washed-away when subjected to solvents.
In other words, a metal substrate coated with the recited primer of polyvinyl butyral or vinyl acrylate and mesoporous carbon nanocontainer would be expected to yield the polyvinyl butyral or vinyl acrylate being washed away when subjected to solvent absent further limitations.

Applicant further asserts that WO’293 teaches that halloysites are particularly preferred and that WO’293 and EP’629 are both silent about mesoporous carbon containers.
But, EP’629 teaches carbon nanotubes in line 6 of [0011] in which halloysites taught by WO’293 are further taught.  In other words, EP’629 teaches and equates the carbon nanotubes and halloysites and thus utilization of the method taught by WO’203 and ultrasonication of IN in EP’629 and Roberts et al. would have been obvious
EP further teaches that reservoirs having average dimensions in the range of
from 1 to 1000 nm at top of page 3.  Thus, the recited pores having diameters between
2 nm and 50 nm of the amended claim 9 would have been obvious.  Further note that the claims 9 and 10 do not recite a primer of claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,968,928 teaches various primers including polyvinyl butyral at top of col. 10.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 11, 2022                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762